DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Satozaki (7,483,669) in view of Mae et al. (7,515,871) and Okubo (JP 2003084515 A).
As to claim 1, Satozaki teaches an image forming apparatus (figure 5) comprising:
an upper ejection roller pair (15) and a lower ejection roller pair (11) that are disposed vertically side by side in an apparatus body and transport a recording material (see figure 5, where 15 and 11 are considered to be vertically side by side, as they are vertically arranged and next to one another);
a relay section (16) that comprises an ejection tray (16c), and a transporting unit disposed under the ejection tray in a horizontal manner (see figure 5, where the conveyance belt and rollers along the paper feed path connecting 11 and 17a extends 
a post-processing section (17) that at least comprises a reception roller (the rollers shown immediately following 17a in figure 5) for receiving the recording material from the relay section and a compile tray (17b) disposed on a downstream side of the reception roller (see figure 5), wherein the post-processing section is disposed on a side of the apparatus body (figure 5), receives the recording material via the relay section (column 5, lines 4-15), and performs post-processing (column 5, lines 11-15 where the post processing is sorting).
Satozaki as modified does not explicitly teach a controller that performs a control such that the recording material is transported from the upper ejection roller pair to the upper surface of the relay section in a case where the recording material is a long sheet.
Mae et al. teaches a controller that performs a control such that the recording material is transported from the upper ejection roller pair to the upper surface of the relay section in a case where the recording material is a long sheet (figures 2-4 and 6 and column 6, line 57-column 7, line 16; note that in combination it is considered that the control unit would still feed the long sheet to the tray above the printing apparatus, 
It would have been obvious to one skilled in the art before the effective filing date to modify Satozaki as modified to have a controller that performs a control such that the recording material is transported from the upper ejection roller pair to the upper surface of the relay section in a case where the recording material is a long sheet as taught by Mae et al. because it reduces the chance of a paper jam occurring if a long sheet were fed through the post processing apparatus (column 1, lines 19-27 and column 1, line 65-column 2, line 3).
Satozaki as modified does not explicitly teach the relay section comprises an inlet roller pair for receiving the recording material immediately transported from the lower ejection roller pair, and a plurality of transporting rollers disposed under the ejection tray in a horizontal manner.
Okubo teaches an inlet roller pair (right most roller pair 33 shown in 9 in figures 2, 3, and 5) for receiving the recording material immediately transported from the lower ejection roller pair (figure 2, where it is considered within the skill of one of ordinary skill in the art to modify the relay section of Okubo to fit in the device of Satozaki such that the first conveyance roller pair, which is the rightmost roller pair 33 in figures 2, 3, and 5 of Okubo, receives the recording material immediately transported from the lower ejection roller pair 11 of Satozaki), and a plurality of transporting rollers disposed under the ejection tray in a horizontal manner (figures 2, 3, and 5 show other roller pairs 33 
It would have been obvious to one skilled in the art before the effective filing date to modify Satozaki as modified to further have an inlet roller pair for receiving the recording material immediately transported from the lower ejection roller pair, and a plurality of transporting rollers disposed under the ejection tray in a horizontal manner as taught by Okubo because roller pairs are a well known alternative to the belt and roller combination taught by Satozaki which allows for the conveyance of the sheet without needing to provide a belt through the provision of the roller pairs with predictable results.
As to claim 2, Satozaki as modified teaches (citations to Satozaki except where otherwise indicated) wherein an upper surface of the post-processing section is lower than the upper surface of the relay section, in a transport region for the long sheet in a width direction intersecting a transport direction in which the recording material is transported and in a region where the relay section and the post-processing section are adjacent to each other in the transport direction (see figure 5).
As to claim 3, Satozaki as modified teaches (citations to Satozaki except where otherwise indicated) wherein the post-processing section becomes higher on a downstream side in a transport direction of the long sheet, in a transport region for the long sheet in a width direction intersecting a transport direction in which the recording material is transported (figure 5).
As to claim 4, Satozaki as modified teaches (citations to Satozaki except where otherwise indicated) wherein a portion of the post-processing section higher on the 
As to claim 5, Satozaki as modified teaches (citations to Satozaki except where otherwise indicated) wherein an upper surface of the post-processing section has a step (where the top of the finisher 17 transitions to the top tray 17b), and at a position of the step, a base end part of the upper surface on a downstream side of the position of the step (the left most portion of the top tray 17b in figure 5) is lower than a terminal part of the upper surface on an upstream side of the position of the step (the right most part of the top of the casing of 17 shown in figure 5 above the beginning of tray 17b; see figure 5).
As to claim 6, Satozaki as modified teaches (citations to Satozaki except where otherwise indicated) wherein an upper surface of the post-processing section is made up of a first upper surface and a second upper surface higher than the first upper surface, in a transport direction (see figure 5).
As to claim 15, Satozaki as modified teaches (citations to Satozaki except where otherwise indicated) wherein the post-processing section is disposed on the side surface of the apparatus body so as not to block an intake port that is provided in the side surface of the apparatus body and takes in air from the outside (see figure 5, where there is a gap provided between 1 and 17, which prevents 17 from overlapping the vents shown in figure 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Satozaki (7,483,669), Mae et al. (7,515,871), and Okubo (JP 2003084515 A) as applied to claim 3 above, and further in view of Awano (5,995,773).
As to claim 7, Satozaki as modified teaches all of the limitations of the claimed invention, as noted above for claim 3, further including wherein an upper surface of the post-processing section is made up of a first upper surface and a second upper surface continuous with the first upper surface, in a transport direction (see figure 5 of Satozaki).
However, Satozaki as modified does not explicitly teach wherein a transport-direction upstream end of the second upper surface is lower than a transport-direction downstream end of the first upper surface and is a pivot point such that the second upper surface is openable and closable. 
Awano teaches wherein a transport-direction upstream end of the second upper surface is lower than a transport-direction downstream end of the first upper surface and is a pivot point such that the second upper surface is openable and closable (see above rejection under 112 second paragraph and the above interpretation; figures 7-8 and column 5, lines 52-62).
It would have been obvious to one skilled in the art before the effective filing date to further modify Satozaki as modified to have wherein a transport-direction upstream end of the second upper surface is lower than a transport-direction downstream end of the first upper surface and is a pivot point such that the second upper surface is openable and closable as taught by Awano because it allows for paper jams to be . 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Satozaki (7,483,669), Mae et al. (7,515,871), and Okubo (JP 2003084515 A) as applied to claim 1 above, and further in view of Matsumura et al. (JP 04350062 A).
As to claim 8, Satozaki as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein, in a region outside a transport region in a width direction intersecting a transport direction of the long sheet, an upper surface of the post-processing section has a portion that is higher than the transport region.
Matsumura et al. teaches wherein, in a region outside a transport region in a width direction intersecting a transport direction of the long sheet, an upper surface of the post-processing section has a portion that is higher than the transport region (see figure 24, where the sides of the casing of the sorter, which are considered to be in a region outside the transport region, are shown to extend above the tray 66a, which is considered to correspond to the transport region).
It would have been obvious to one skilled in the art before the effective filing date to modify Satozaki as modified to further have wherein, in a region outside a transport region in a width direction intersecting a transport direction of the long sheet, an upper surface of the post-processing section has a portion that is higher than the transport region as taught by Matsumura et al. because it allows the sheet trays to be supported partially on the edges in a well known manner, with predictable results.
As to claim 10, Satozaki as modified teaches wherein a width of the portion that is higher than the transport region is narrower than the transport region (see figure 24 of Matsumura et al., where the casing of the sorter is shown to have two portions that are higher than the transport region, both of which are shown to be narrower than the tray, which is considered to be the transport region).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Satozaki (7,483,669), Mae et al. (7,515,871), Okubo (JP 2003084515 A), and Matsumura et al. (JP 04350062 A) as applied to claim 8 above, and further in view of Yamada et al. (US PGPub 2003/0057641 A1).
As to claim 11, Satozaki as modified teaches all of the limitations of the claimed invention, as noted above for claim 8, further including wherein a portion of the post-processing section is formed such that a back side of thereof faces the transport region and a front side thereof does not face the transport region (the front portion of the post processing section includes the portion of the portion that is higher than the transport region which has a back side that faces the transport region and the front side of the front portion of the post processing section has a front side that does not face the transport region, see figure 24 of Matsumara et al.).
Satozaki as modified does not explicitly teach the portion of the post processing section is openable and closable on the front side.
Yamada et al. teaches the portion of the post processing section is openable and closable on the front side (figure 16 and paragraphs [0106]-[0107]).

As to claim 12, Satozaki as modified teaches (citations to Satozaki unless otherwise indicated) further comprising:
a reading unit (5) that is disposed above the relay section (see figures 1 and 5; column 4, lines 44-51 teaches the system of figure 1 is the same as that in figure 5 without 16 and 17), wherein the upper surface of the post-processing section on the near side of the apparatus body is higher than the upper surface of the relay section and lower than a lower surface of the reading unit (figure 5, where the portion of the upper surface of the relay unit 16 where the relay unit 16 meets the post-processing section 17 is lower than the upper surface of the post processing section 17 and lower than the lower surface of the reading unit 5, see figures 1 and 5).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Satozaki (7,483,669), Mae et al. (7,515,871), and Okubo (JP 2003084515 A) as applied to claim 1 above, and further in view of Matsui et al. (US PGPub 2007/0188794 A1).
As to claim 13, Satozaki as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, further including wherein the post-processing section (17) includes a stacking tray (17b) that stacks the recording material (column 5, lines 11-15 of Satozaki). 

wherein in a case where the recording material is the long sheet, the stacking tray is located at a highest position and supports the long sheet (note that in combination it is considered that the structure of Satozaki as modified is capable of use as claimed, it is considered that a sufficiently long sheet would reach to the tray 17b, as modified to have the movement structures related to trays 122a, 122b of Matsui et al., and that the control is capable of having the tray 17b corresponding to tray 122a in the highest position when such sheet is fed in the case no other sheets are on tray 17b that corresponds to tray 122a).
It would have been obvious to one skilled in the art before the effective filing date to modify Satozki as modified to further have wherein the post-processing section includes a stacking tray that moves upward and downward in a direction intersecting a transport direction of the recording material and stacks the recording material, and wherein in a case where the recording material is the long sheet, the stacking tray is located at a highest position and supports the long sheet as taught by Matsui et al. because it allows the sheets to be stacked in the stacking tray neatly by presenting the top of the stack at the optimum height regardless of the height of the stack as a whole in a well known manner and with predictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Satozaki (7,483,669), Mae et al. (7,515,871), Okubo (JP 2003084515 A) and Matsui et al. (US PGPub 2007/0188794 A1) as applied to claim 1 above, and further in view of Yamada et al. (US PGPub 2003/0057641 A1).
As to claim 14, Satozaki as modified teaches wherein the stacking tray (17b of Satozaki as modified to have the movement of 122a of Matsui et al.) includes an upper surface of the stacking tray in a transport region for the long sheet is higher than a transport-direction downstream end of the upper surface of the post-processing section (see figure 1 of Satozaki).
Satozaki as modified does not explicitly teach the stacking tray includes both sides in the direction intersecting the transport direction of the recording material having recesses, which are lower than a transport-direction downstream end of an upper surface of the post-processing section.
Yamada et al. teaches the stacking tray includes both sides in the direction intersecting the transport direction of the recording material having recesses (the lowered portions of tray 202 at either side of tray 202 in figures 2-4), which are lower than a transport-direction downstream end of an upper surface of the post-processing section (see figures 2-4).
It would have been obvious to one skilled in the art before the effective filing date to modify Satozaki as modified to further have the stacking tray includes both sides in the direction intersecting the transport direction of the recording material having recesses, which are lower than a transport-direction downstream end of an upper surface of the post-processing section as taught by Yamada et al. because the .

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note that the various sections claimed in the claims are now considered to be recited with enough structure that they are no longer being interpreted under 112(f).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853